SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: January 22, 2008 (Date of Earliest Event Reported) AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.02 NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OR COMPLETED INTERIM REVIEW (a)(1) In response to a letter from the SEC in connection with the review of Hammonds’ 10-QSB for Fiscal Quarter Ended September 30, 2006, the Company has reexamined the treatment of the valuation of the preferred stock issued by Hammonds. As a result of our reexamination and the analysis of professional literature related to this very technical and complicated issue, we have restated the financial statements as of September 30, 2006, December 31, 2006, and March 31, 2007. The differences are summarized below: Three Months Ended September 30, 2006 As previously reported Restatement adjustments As restated Net income (loss) applicable to common shareholders $ 675,762 $ (1,290,898 ) $ (615,136 ) Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net income (loss) per share applicable to common shareholders – Basic and diluted $ 0.15 $ (0.28 ) $ (0.13 ) Nine Months Ended September 30, 2006 As previously reported Restatement adjustments As restated Net loss applicable to common shareholders $ (176,214 ) $ (1,290,898 ) $ (1,467,112 ) Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net loss per share applicable to common shareholders – Basic and diluted $ (0.04 ) $ (0.29 ) $ (0.33 ) September 30, 2006 As previously reported Restatement adjustments As restated Additional paid-in capital $ 35,840,617 $ 1,290,898 $ 37,131,515 Accumulated deficit $ (15,623,655 ) $ (1,290,898 ) $ (16,914,553 ) Year Ended December 31, 2006 As previously reported Restatement adjustments As restated Net income applicable to common shareholders $ 1,509,274 $ (1,290,898 ) $ 218,376 Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net loss per share applicable to common shareholders – Basic and diluted $ 0.32 $ (0.27 ) $ 0.05 Additional paid-in capital $ 36,033,743 $ 1,290,898 $ 37,324,641 Accumulated deficit $ (13,938,166 ) $ (1,290,898 ) $ (15,229,064 ) QuarterEnded March 31, 2007 As previously reported Restatement adjustments As restated Additional paid-in capital $ 37,480,368 $ 1,290,898 $ 38,771,266 Accumulated deficit $ (15,276,066 ) $ (1,290,898 ) $ (16,566,964 ) In addition, the following footnote has been added or restated to reflect the appropriate treatment of the preferred stock issuance.For the Form 10-KSB/A for the Fiscal Year Ended December 31, 2006, it is footnote 13.For the Form 10-QSB/A for the Period Ended September 30, 2006 and for the Form 10-Q/A March 31, 2007, it is footnote 13. Preferred Stock of Subsidiary (Restated) The Company’s subsidiary, IMTG, entered into preferred stock agreements with VOMF, described below, with the strategic objectives to raise working capital funds, bring in outside investors, and provide liquidity for the Company’s common shares. In August and September 2006, the Company sold to VOMF 833,333 shares of Series A Preferred Stock and 833,333 shares of Series B Preferred Stock, respectively. In connection with the sale of the Series A convertible preferred stock, the
